Exhibit 10.01

 

First Amendment to

Amended and restated EMPLOYMENT AGREEMENT

 

This First Amendment (“Amendment”) to the Amended and Restated Employment
Agreement by and between Natural Alternatives International, Inc., a Delaware
corporation (“Company”), and Mark LeDoux (“Employee”), dated effective as of
October 1, 2015 (“Agreement”), is made and entered into effective as of July 1,
2018. Unless otherwise defined herein, capitalized terms shall have the meanings
given them in the Agreement.

 

1.      Pursuant to Section 4(a) of the Agreement, Employee’s base salary is
hereby increased to Four Hundred Twenty-Five Thousand dollars ($425,000) per
year effective as of July 1, 2018.

 

2.     Except as set forth herein, all other terms and conditions of the
Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of September
20, 2018.

 

 

EMPLOYEE

 

 

/s/ Mark A. LeDoux                              

Mark A. LeDoux

 

 

COMPANY

 

Natural Alternatives International, Inc.,

a Delaware corporation

 

 

/s/ Kenneth E. Wolf                              

Kenneth E. Wolf, President

 